Citation Nr: 0510588	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-20 249	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
paroxysmal peripheral vasoconstriction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel




INTRODUCTION


The veteran served on active duty from April 1952 to April 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO). 

The Board remanded the case in February 2001 for additional 
development of the record.  In February 2003, the Board 
denied the veteran's appeal for a rating in excess of 20 
percent for paroxysmal peripheral vasoconstriction.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2003, the parties signed a Joint Motion For Remand.  In 
August 2003, the Court vacated the Board's February 2003 
decision and remanded the matter to the Board for 
readjudication consistent with the Joint Motion.  The Board 
remanded the case to the RO in January 2004 for additional 
development of the record.

A physician who examined the veteran in March 2004 indicated 
that he veteran's paroxysmal peripheral vasoconstriction was 
classified as Raynaud's phenomenon and was likely due to cold 
injury.  The claims file contains numerous references by the 
veteran that he also sustained cold injuries to his ears.  In 
March 2004, the VA examiner indicated that the veteran's 
recurrent right lower extremity cellulitis as well as 
degenerative arthritis of the right foot may be secondary to 
the service-connected peripheral vasoconstriction.  These 
matters are not before the Board at this time, but are 
referred to the RO for its consideration.


FINDING OF FACT

1.  By a rating dated in September 1956, service connection 
was established for paroxysmal peripheral vasoconstriction 
manifested by flushing and area of redness about the terminal 
pads of the index, middle and ring fingers of the left hand 
and subjective complaints of numbness and cold in fingers and 
toes; this condition was rated as 20 percent disabling under 
Diagnostic Code 7117 analogous to Raynaud's disease.

2.  By a rating dated in November 1956, service connection 
was denied for amputation, left lower extremity, resulting 
from injuries sustained in a post-service automobile 
accident.

3.  The veteran's current claim for a rating in excess of 20 
percent for Raynaud's condition was received in October 1997 
and the rating criteria for evaluating diseases of the 
arteries and veins were revised effective January 12, 1998.

4.  Throughout the course of the veteran's claim, the 
service-connected peripheral vasoconstriction, also diagnosed 
as Raynaud's disease and most likely due to cold injury, has 
been manifested by occasional attacks of blanching or 
flushing, pain, numbness and cold sensitivity of the fingers 
of both hands and the toes of the right foot.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for a rating in 
excess of 20 percent for peripheral vasoconstriction were not 
met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.104, Diagnostic Code 7117 (1997)(2004).

2.  The criteria for a 10 percent disability rating, but no 
more, for cold injury residuals, right hand, have been met on 
and after January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Codes 
7117, 7122 (1997) (2004).

3.  The criteria for a 10 percent disability rating, but no 
more, for cold injury residuals, left hand, have been met on 
and after January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Codes 
7117, 7122 (1997) (2004).

4.  The criteria for a 10 percent disability rating, but no 
more, for cold injury residuals, right foot, have been met on 
and after January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Codes 
7117, 7122 (1997) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In an August 2003 order the Court granted a joint motion to 
vacate the February 2003 Board decision and remand the issue 
on appeal.  The joint motion to remand noted, in part, that 
the Board had not provided sufficient reasons and bases to 
support its conclusion that the veteran had been adequately 
notified of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.).  In January 2004, 
the Board remanded this claim to insure that all requirements 
of the VCAA were fully complied with and to provide the 
veteran with an additional VA examination.

The RO provided the veteran with a letter dated in February 
2004 which satisfies the notice requirements of the VCAA.  
Additionally, the RO had previously provided the veteran with 
a VCAA notice letter in April 2001.  The Board finds that the 
notice requirements of the VCAA have been fully complied 
with. 

The Board observes that a decision by the U.S. Court of 
Appeals for Veterans Claims (Court) states that VCAA notice 
must be provided before the initial unfavorable determination 
by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the VCAA notice was not provided 
before the initial unfavorable determination by the RO.  The 
veteran was accorded an examination for disability evaluation 
purposes in March 2004 and his case was re-adjudicated by the 
RO in October 2004, after the veteran provided a statement 
dated in April 2004 that he had nothing more to add to his 
claim.  Given these facts, the Board finds that any VCAA 
notice timing deficiency constitutes harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  Here, 
because each of the content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  In addition, the veteran was afforded 
comprehensive VA examinations addressing the claimed 
disability.  


Background.  The service medical records reveal treatment in 
March 1956 for complaints of left hand numbness and pain.  
There was redness over the flexor surface of the left thumb 
and index finger.  The fingers subsequently became quite cold 
and bluish, with increasing pain.  The treating physician 
noted that he was not sure of the diagnosis, but suspected it 
represented a Raynaud's phenomenon.  The veteran was treated 
for 4 days.  The final diagnosis was Raynaud's disease 
(probable), left, involving thumb, and index finger.

In an April 1956 VA examination, the examiner noted that 
Raynaud's disease could not be fully substantiated by the 
present findings and symptoms, "but our knowledge of the 
condition is still so fragmentary as to make it impossible to 
definitely rule out these symptoms which may be an early 
manifestation of this peripheral vascular condition."

In a June 1956 letter, H.L. Boone, M.D., noted that he 
examined the veteran and found him to have numbness of the 
fingers and thumbs of both hands.  He stated that it was his 
impression that the veteran was suffering from Raynaud's 
disease.

In a September 1956 VA examination, the veteran reported a 
feeling of numbness and cold in his fingers and toes.  
Although he served in Greenland he did not recall any actual 
frostbite of the extremities or digits.  After his return to 
the States he began noticing itching in the fingers and 
numbness under the nails with peculiar sensations in the toes 
and fingers.  There was no cyanosis of any of the digits but 
there was a blushing.  The terminal pads of the fingers in 
the left hand, in particular, had a flushing and area of 
redness about the terminal pads of the left index, middle, 
and 4th fingers, but no cyanosis.

By rating action in September 1956, the RO granted service 
connection for paroxysmal peripheral vasoconstriction, rated 
analogous to Raynaud's disease.  In making that 
determination, the RO noted that evidence did not 
substantiate a diagnosis of Raynaud's disease but his, 
"symptoms may be an early manifestation of this disease."  
A 20 percent rating was assigned from April 1956 under 
Diagnostic Code 7117.

Subsequently in an October 1956 letter, James C. Bass, Jr., 
M.D., noted that the veteran was involved in an automobile 
accident and his left leg was amputated.  He noted that, 
"whether or not his previous Ranulds (sic) disease would 
have any bearing on this or not, I am at a loss to say.  I do 
not believe however, that his limb would have survived 
regardless of whether he had the Raynauds or not, but he 
certainly would have had a better chance of survival if he 
had had very good status of his collateral vessels."

By rating action in November 1956, the RO denied service 
connection for amputation, left lower extremity, as secondary 
to the Raynaud's disorder.

The veteran filed the current claim for an increased rating 
for his "Raynaud's condition" in October 1997.

On VA examination in October 1998, the examiner noted the 
veteran was diagnosed with Raynaud's disease shortly after 
returning from Greenland.  The veteran had several 
evaluations, but the exact underlying etiology of his 
Raynaud's disease was not known.  On physical examination, 
the extremities showed 1+ edema in the right leg.  He had 2+ 
radial and right pedal pulses.  The examiner concluded that 
he was not aware of any strong association with Raynaud's 
disease and coronary disease.

A vascular examiner diagnosed mild chronic venous 
insufficiency and opined that the veteran's history was not 
typical of Raynaud's disease.  

By rating action in February 1999, the RO denied a rating in 
excess of 20 percent for paroxysmal peripheral 
vasoconstriction.  In making that determination, the RO noted 
that under the current rating criteria, the veteran did not 
meet the criteria for a 20 percent rating.  

The Board in February 2001 remanded this claim, in part, for 
an additional VA examination.

On VA examination in July 2002, the veteran reported that 
Raynaud's disease had gradually worsened and he had 
significant numbness and sensation of cold in his fingers, 
particularly severe in the winter when he was forced to wear 
gloves.  He complained of numbness in his ears, fingers and 
right foot and a decreased sensation in obvious areas during 
attacks.  He also reported a sensation of cold feeling in the 
stump of his above the knee amputation secondary to an 
automobile accident in 1956.  He reported that he had one 
attack of his Raynaud's disease approximately every two weeks 
with increased frequency during cold weather.  It was noted 
that he did not have a specific diagnosis of peripheral 
vascular disease.  He also did not walk so it was impossible 
to assess claudication.  The veteran reported that he last 
worked in 1994 when he had to quit due to pain in his hands. 

On physical examination, extremities showed 1+ edema in the 
right leg.  Dorsal pedis and posterior tibialis were 1+ 
bilaterally.  Radial pulses were 2+ bilaterally in the arms.  
Strength was 5/5 throughout and sensation was grossly intact 
to light touch throughout.  The examiner concluded that 
Raynaud's disease, diagnosed in service, has become 
progressively worse over the years and that the veteran will 
have attacks approximately once every two weeks, which are 
manifested by numbness in his ears, fingers and right foot.  
He also reported that his fingers turn white.  It was noted 
that he will occasionally need help dressing during severe 
attacks and is unable to work with his hands on a consistent 
basis due to numbness in his fingers and pain in his hands, 
particularly when exposed to cold.  It was found that there 
was no evidence of significant peripheral vascular disease.

The veteran was again accorded an examination by VA for 
disability evaluation purposes in March 2004.  The veteran 
reported that his problems all began when stationed in Thule, 
Greenland.  He drove refueling trucks and water trucks.  On 
one occasion, his truck was stuck in the snow during subzero 
weather.  He was exposed to sub-freezing temperatures for at 
least 5 hours.  He was wearing heavy foot gear and so did not 
sustain as much cold weather injury to his feet, as to his 
hands, nose, cheeks, and ears.  He was treated for numbness 
and aching and tingling sensations in the fingers of both 
hands.  He did not recall if his fingers became completely 
blanched, or for how long they stayed blue.  There was no 
treatment records from Greenland.  After he was returned to 
the United States he was admitted to a base hospital in Texas 
for two weeks treatment in March 1956.  There was no 
subsequent treatment.  The veteran stated that his symptoms 
had not changed since his examination in July 2002 when he 
reported that he had attacks of Raynaud's phenomena about 
every 2 weeks with increased frequency in cold weather.  
Symptoms lasted from about 2 weeks to a month.  His hands 
remain cool and bluish in coloration for about 2 to 3 hours 
after even minimal cold exposure.  He avoided putting his 
hands in the freezer at home or in the grocery store.  If he 
went out to work in weather lower than about 68 degrees, he 
had to wear gloves, preventing him from doing any sort of 
woodwork or refurbishing old guns.  He had a generalized cold 
intolerance and wore a thick jacket with several layers of 
shirts underneath in weather in which his wife was 
comfortable.  

The examiner noted that extensive medical records discussed 
the veteran's several disorders including diabetes mellitus, 
cardiopulmonary disorder (COPD), mild degenerative joint 
disease, as well as several surgeries, including a right knee 
replacement, and a left leg amputation.  The examiner noted 
the lack of references to Raynaud's phenomenon or peripheral 
neuropathy.  In a rehabilitation consultation in May 2002 a 
history of Raynaud's disease was mentioned.  The examiner 
asked the veteran why none of his clinical records mentioned 
the numbness in both hands.  He stated that he had repeatedly 
reported his symptoms, but nothing was written down or done 
because his symptoms were blamed on his smoking.  It was 
further noted that the veteran's medication list did not 
include medications such as Nifedipine which was sometimes 
prescribed for Raynaud's disease.

The examiner noted that the skin of the hands particularly at 
the fingers appeared blanched.  The fingertips were cool with 
poor capillary refill of all fingertips, but most 
particularly of the left first finger.  Similarly there was 
decreased capillary refill of the tips of all the right toes, 
most particularly of the right great toe.  Right and left 
ulnar pulses were 1+ bilaterally.  Radial pulses were 3+ 
bilaterally.  Marked decreased capillary refill in the 
presence of palpable large arteries indicate a significant 
vasospastic small vessel peripheral vascular arterial disease 
of unknown etiology.  The findings will be those expected 
with vasospasm from nicotine dependence.  A neurological 
examination revealed definite decrease in light touch 
sensation to the skin over the palms, but with even more 
decrease over the tips of all fingers, most particularly in 
the left 1st, 2nd, and 3rd   fingers, roughly in the pattern of 
carpal tunnel syndrome.  In the right hand more so in the 
3rd, 4th, and 5th fingers more in the pattern of an ulnar nerve 
neuropathy.  The skin over the face was florid particularly 
over the nose and cheeks.  In contrast the skin of his 
fingertips and toes became white blanched and the bluish with 
anger or intense emotional activity.  

The examiner noted that the veteran's Raynaud's phenomenon of 
the upper and lower extremities was as likely as not due to 
cold injury.  His recurrent right lower extremity cellulitis 
was as likely as not contributed to by vascular pathology 
(spasms) of Raynaud's phenomenon as well as poor immune 
response to infection due to diabetes.  Mild upper and lower 
extremities peripheral neuropathy, as likely as not due to 
cold injury, has been made worse by diabetic peripheral 
neuropathy.  The asymmetrical nature of the Raynaud's 
phenomenon and peripheral neuropathy in the upper extremities 
was consistent with Raynaud's phenomenon and previous median 
and radial nerve injuries.  

The veteran was significantly disabled by Raynaud's 
phenomenon and peripheral neuropathy as likely as not due to 
cold injury.  Peripheral neuropathy of the right lower 
extremity, as likely as not due to cold injury, has resulted 
in degenerative arthritis of the right foot.

The examiner opined that the veteran had Raynaud's 
phenomenon, but not Raynaud's disease and that the veteran's 
Raynaud's phenomenon was most likely due to cold injury. 


Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

The issue before the Board is entitlement to an increased 
evaluation for paroxysmal peripheral vasoconstriction.  The 
AOJ rated the paroxysmal peripheral vasoconstriction, 
analogously under Diagnostic Code 7117.  As there is no 
evidence of a confirmed diagnosis of Raynaud's syndrome of 
record, the Board will also consider rating the veteran under 
Diagnostic Code 7122 for cold injury residuals. 

The rating criteria for evaluating diseases of the arteries 
and veins, including Diagnostic Code 7117 and 7122, were 
revised, effective January 12, 1998.  See 62 Fed. Reg. 65,207 
(December 11, 1997).  Where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  VAOPGCPREC 3-2000; see also 38 U.S.C.A. § 5110(g) 
(West 2002).

Prior to January 12, 1998, Diagnostic Code 7117 provided that 
a 20 percent valuation was appropriate for Raynaud's disease 
with occasional attacks of blanching or flushing; a 40 
percent evaluation required frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis; and a 60 
percent evaluation required multiple painful, ulcerated 
areas; and a 100 percent evaluation required severe form with 
marked circulatory changes such as to produce total 
incapacity or to require house or bed confinement.

As reflected by a note following this code, the evaluations 
in excess of 20 percent under Diagnostic Code 7117 are for 
application to unilateral involvements.  With bilateral 
involvements separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent will be added 
to the evaluation for the more severely affected extremity 
only, except where the disease has resulted in an amputation.  
The resultant amputation rating will be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable.  The 20 percent evaluations 
are for application to unilateral or bilateral involvement of 
both upper and lower extremities.  38 C.F.R. § 4.104, 
Diagnostic Code 7117 (1997).

Under the revised criteria effective January 12, 1998, a 10 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring one to three times 
a week.  A 20 percent evaluation is provided when there are 
characteristic attacks occurring four to six times a week.  A 
40 percent evaluation is provided when there are 
characteristic attacks occurring at least daily.  A 60 
percent evaluation is provided when there are two or more 
digital ulcers and a history of characteristic attacks.  A 
100 percent evaluation is provided with two or more digital 
ulcers plus autoamputation of one or more digits and history 
of characteristic attacks.  According to the note following 
these criteria, for purposes of this section, characteristic 
attacks consist of sequential color changes of the digits of 
one or more extremities lasting minutes to hours, sometimes 
with pain and paresthesias and precipitated by exposure to 
cold or by emotional upsets.  Further, the note dictates that 
these evaluations are for the disease as a whole, regardless 
of the number of extremities involved or whether the nose and 
ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117 
(2002).

Prior to January 12, 1998, Diagnostic Code 7122 specifically 
referred to frozen feet, residuals of (immersion foot).  This 
code provided a 10 percent rating for mild symptoms, 
chilblains; a 30 percent disability rating was warranted for 
residuals of bilateral frozen feet reflecting persistent 
moderate swelling, tenderness, redness, etc.; a 50 percent 
disability rating for bilateral frozen feet contemplated loss 
of toes, or parts, and persistent severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).

Under the criteria that went into effect on January 12, 1998, 
the references were revised to refer to cold injury 
residuals.  The revised code provided a 10 percent disability 
rating for pain, numbness, cold sensitivity, or arthralgia.  
A 20 percent disability rating was warranted for pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  A 30 percent disability 
rating contemplated pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998).

The Board notes that the criteria for evaluating diseases of 
the arteries and veins, including Diagnostic Code 7117 and 
7122, were again revised in August 1998. 

Under the criteria that went into effect on August 13, 1998, 
Diagnostic Code 7122, provided a 10 percent rating for 
arthralgia or other pain, numbness, or cold sensitivity.  A 
20 percent disability rating was warranted for arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) in the affected area.  A 30 percent 
disability rating was warranted for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) in the affected area.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2004). 

The changes that went into effect in August 1998 merely 
clarified the January 1998 criteria.  Specifically, the 
symptom of arthralgia was added along with the less specific 
symptom of pain since the medical concept that arthralgia may 
result from cold injury was then relatively new and 
arthralgia was clarified as but one type of pain that would 
satisfy the criterion.  See 62 Fed. Reg. 65, 207 (1997).  The 
August 1998 revision does not change the evaluation or 
outcome of the veteran's increased rating claim.

The Board notes that the August 1998 revision also affected 
Note 1 of Diagnostic Code 7122.  Under the January 1998 
criteria, amputations of fingers and toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy should be separately evaluated 
under other diagnostic codes.  38 C.F.R. § 4.104.  Diagnostic 
Code 7121, Note 1 (1998).  Under the August 1998 criteria, 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., are to be separately evaluated unless they are 
used to support an evaluation under diagnostic code 7122.  38 
C.F.R. § 4.104, Diagnostic Code 7121, Note 1 (2004). 

Ratings are based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience. To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2004).

While the veteran underwent a left leg amputation in 1956, 
the evidence of record at that time indicated the amputation 
was the result of a serious automobile accident and not the 
residual effects of cold injuries in service.  As such, a 
separate disability rating for his left leg is not warranted 
under either the January 1998 or the August 1998 Note 1.  See 
38 C.F.R. §§ 4.14, 38 C.F.R. § 4.104.  Diagnostic Code 7121, 
Note 1 (2004).


Analysis.  The July 2002 examination reflects that the 
veteran's Raynaud's disease had become progressively worse 
over the years.  It was noted that the veteran was unable to 
work with his hands on a consistent basis due to numbness in 
his fingers and pain in his hands, particularly when exposed 
to cold.  When the veteran was next examined in March 2004, 
he stated that his symptoms had not changed since his 
examination in July 2002 when he had reported that he had 
attacks of Raynaud's phenomena about every 2 weeks with 
increased frequency in cold weather.  The examiner noted the 
lack of references to Raynaud's phenomenon or peripheral 
neuropathy in the extensive medical records.  It was further 
noted that the veteran's medication list did not include 
medications such as Nifedipine which was sometimes prescribed 
for Raynaud's disease.  Recurrent right lower extremity 
cellulites and mild upper and lower extremities peripheral 
neuropathy were thought to be related to the Raynaud's 
condition.  The examiner concluded that the veteran had 
Raynaud's phenomenon, but not Raynaud's disease and that this 
condition was most likely due to cold injury.

The Board finds that the RO properly rated the veteran's 
peripheral vasoconstriction disorder analogously to Raynaud's 
Syndrome, under the rating criteria prior to the revisions to 
the rating criteria which were in effect prior to January 12, 
1998.  However with the revisions which became effective 
January 12, 1998, the Board finds that the veteran's 
peripheral vasoconstriction disorder would be more 
appropriately rated under diagnostic code 7122.  

The Board finds that the record fails to show the presence of 
characteristic attacks of Raynaud's syndrome occurring at 
least daily as would warrant the assignment of the next 
higher 40 percent evaluation under Diagnostic Code 7117.  The 
evidence does show, however, the veteran has occasional pain, 
numbness, and cold sensitivity, which may be considered to 
approximate the criteria for a 10 percent disability rating 
for each hand, and right foot under the criteria effective in 
January 1998 for cold injury residuals.  The evidence is not 
indicative of symptoms such as to warrant a 20 percent 
disability rating for either hand, or right foot.  See 38 
C.F.R. § 4.104, Diagnostic Code 7122 (2004).

Accordingly, the Board concludes that individual 10 percent 
disability ratings, but no more, are warranted for the 
veteran's paroxysmal peripheral vasoconstriction, right hand, 
left hand, and right foot.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7122, Note 2 (1998).  The separate 10 percent disability 
ratings for each hand and right foot are effective January 
12, 1998.  See VAOGCPREC 3-2000 (Apr. 10, 2000).

As noted, in exceptional cases where schedular evaluations 
are found to be inadequate, "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is considered. 38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board notes that the veteran suffers from 
several chronic disorders including diabetes mellitus, 
macular degeneration, COPD, degenerative joint disease, and 
has undergone several surgical procedures including his left 
leg amputation.  While the physician who examined the veteran 
in March 2004 indicated that the veteran was significantly 
disabled by Raynaud's phenomenon, the physician also noted 
the lack of references to Raynaud's phenomenon or peripheral 
neuropathy in the extensive medical records, and the fact 
that the veteran's medication list did not include 
medications prescribed for Raynaud's disease.  The veteran's 
disability picture is not so exceptional or unusual as to 
render impractical the application of regular schedular 
standards.  The record does not show that during the period 
under consideration the veteran has required frequent periods 
of hospitalization for his paroxysmal peripheral 
vasoconstriction disability, or that such disability markedly 
interferes with employment.  Nor is it otherwise shown that 
his disability picture is exceptional or unusual.  Therefore, 
the Board concludes that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
service for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

Prior to January 12, 1998, a rating in excess of 20 percent 
for paroxysmal peripheral vasoconstriction is denied.

On and after January 12, 1998, a 10 percent disability 
rating, but no more, for paroxysmal peripheral 
vasoconstriction of the right hand is granted, subject to the 
laws and regulations governing the disbursement of VA 
benefits.

On and after January 12, 1998, a 10 percent disability 
rating, but no more, for paroxysmal peripheral 
vasoconstriction of the left hand is granted, subject to the 
laws and regulations governing the disbursement of VA 
benefits.

On and after January 12, 1998, a 10 percent disability 
rating, but no more, for paroxysmal peripheral 
vasoconstriction of the right foot is granted, subject to the 
laws and regulations governing the disbursement of VA 
benefits.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


